Case: 20-50410     Document: 00516018511         Page: 1     Date Filed: 09/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               September 17, 2021
                                  No. 20-50410
                                                                  Lyle W. Cayce
                                Summary Calendar
                                                                       Clerk


   Jammie L. Jones,

                                                           Plaintiff—Appellant,

                                       versus

   Texas Department of Child Protective Services,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:20-CV-307


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Jammie L. Jones, while detained in the Harris County Jail
   (# 01893875), filed a pro se 42 U.S.C. § 1983 civil rights complaint, alleging
   that the Texas Department of Child Protective Services violated his
   constitutional rights by placing his biological child in the custody of a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50410      Document: 00516018511          Page: 2    Date Filed: 09/17/2021




                                    No. 20-50410


   guardian without giving him notice and an opportunity to be heard and by
   failing to follow its own rules and regulations before terminating his parental
   rights. The district court determined that Jones’s complaint was barred by
   the statute of limitations, dismissed the complaint pursuant 28 U.S.C.
   § 1915A(b)(1) and 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim upon
   which relief may be granted, and denied Jones leave to proceed in forma
   pauperis (IFP) on appeal based on a finding that his appeal was not taken in
   good faith.
          Jones now moves this court for leave to proceed IFP on appeal and for
   the appointment of counsel. By seeking leave to proceed IFP, Jones is
   challenging the district court’s certification that his appeal is not taken in
   good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          To obtain IFP status, Jones must demonstrate financial eligibility and
   a nonfrivolous issue for appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th
   Cir. 1982). Although Jones has demonstrated his financial eligibility, see id.,
   he has not shown a nonfrivolous appellate issue concerning the district
   court’s dismissal of his complaint, see Yohey v. Collins, 985 F.2d 222, 225 (5th
   Cir. 1993).
          Accordingly, we DENY the motion to proceed IFP on appeal and
   DISMISS Jones’s appeal as frivolous. See Baugh, 117 F.3d at 202 & n.24;
   5th Cir. R. 42.2. Jones’s motion for the appointment of counsel is likewise
   DENIED. See Cooper v. Sheriff, Lubbock Cnty., Tex., 929 F.2d 1078, 1084
   (5th Cir. 1991). Our dismissal and the district court’s dismissal count as
   strikes for purposes of § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
   388 (5th Cir. 1996), abrogated in part on other grounds by Coleman v. Tollefson,
   575 U.S. 532, 534-40 (2015). Jones has previously accumulated two strikes.
   See Jones v. Gonzales, 831 F. App’x 146, 147 (5th Cir. 2020). Jones is thus
   BARRED from proceeding IFP in any civil action or appeal filed while he is




                                          2
Case: 20-50410     Document: 00516018511           Page: 3   Date Filed: 09/17/2021




                                    No. 20-50410


   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g).




                                         3